Order affirmed, without costs; no opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld and Burke. Judges Froessel, Van Voorhis and Foster dissent and vote to reverse and to grant the relief demanded upon the ground that operating a home is not a “ trade or business ” and that the Legislature specifically excluded from the unemployment insurance tax ‘ ‘ compensation paid in any medium other than cash to an employee for service not in the course of the employer’s trade or business ” (L. 1951, ch. 829; L. 1952, ch. 496). The statute containing this exclusion was enacted later than the general statute, its language is perfectly clear, and, in our opinion, the statutory exclusion controls.